Citation Nr: 1708874	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.  

2.  Entitlement to an initial, compensable disability rating for headaches.

3.  Entitlement to an initial, compensable disability rating for chronic diarrhea.

4.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from October 2003 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2014, the Board remanded this matter for additional development.

As explained in further detail below and as reflected in the characterization of the appeal (on the title page), the Board considers the matter of the Veteran's entitlement to a TDIU as a component of the claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of entitlement to an increased rating for headaches and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's fibromyalgia is manifested by pain, but is not refractory to therapy.

2.  For the entire appeal period, the Veteran's chronic diarrhea is mild with disturbances of bowel function, but not abdominal distress.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial disability rating of 20 percent, and no higher, for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5025 (2016).

2.  For the entire appeal period, the criteria for an initial, compensable rating for chronic diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114a, Diagnostic Code 7399-7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his claimed disabilities from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Such records obtained are also consistent with the December 2016 Board remand directives to obtain SSA and VA medical records.  To the extent that the Board is remanding for additional VA medical records, there is no indication that such records would be relevant to the current claim.  The Veteran has not indicated more recent treatment and new VA examinations relevant to the claims and addressing the rating criteria were obtained in July 2016.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Also consistent with Board remand directives, the AOJ obtained additional VA examinations in July 2016.  The Board finds that such VA examinations, as well as the prior 2010 VA examinations, and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; reviews of the record, to include available service treatment records (for the more recent VA examinations); and physical examinations.  The respective opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners' respectively offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The evidence of record is furthermore sufficient to rate the Veteran's disabilities and adequately address the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

III. Fibromyalgia Claim

The Veteran contends that his fibromyalgia is more severe than indicated by his initial 10 percent disability rating.

A.  Applicable Law

The Veteran's service-connected fibromyalgia is rated under Diagnostic Code 5025, fibromyalgia (fibrosis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a.  Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5025, a 10 percent rating is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is warranted for fibromyalgia symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Finally, a maximum rating of 40 percent rating is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy. 

B.  Factual Background and Analysis

For the current appeal period, in considering the evidence of record under the laws and regulations, the Board concludes that a 20 percent evaluation for fibromyalgia, and no higher, is warranted under Diagnostic Code 5025.  

In a July 2010 VA examination, the Veteran reported good response to treatment in the form of the medication Lyrica, over the past 2 years.  The Veteran reported symptoms of headaches and diarrhea, which are constant or nearly so, without precipitating or exacerbating factors.  The Veteran was employed and reported 10 days of time lost from work in the past year for headaches.  The examiner noted no significant effects on usual employment.  There were no effects on chores, shopping, travelling, feeding, bathing, dressing, or toileting.  There were moderate effects on exercise, sports, and recreation.  The examiner further noted symptoms of fatigability and insomnia, and joint pain.

In an October 2011 VA medical record, the Veteran reported that his fibromyalgia was worse, he was sensitive to light and losing periods of time, which was interfering with work.  

In a November 2011 VA medical record, there were indications of sleep fragmentation, which the examiner noted was "perhaps reflective of the fibromyalgia diagnosis on the problem list."

A March 2012 VA medical record documented a report of chronic pain, treated with Lyrica, which made him spacey, lightheaded, unable to concentrate; there was no chest pain, shortness of breath.  There were headaches, treated with medication.  The Veteran reported he stopped working since he could not concentrate.

A July 2012 SSA Disability Determination Explanation, indicated that the Veteran filed the claim on May 24, 2012, for irritable bowel, fibromyalgia, headaches, and insomnia.  The examiner noted that the Veteran had severe fibromyalgia, but non-severe irritable bowel, esophagus disease, and affective disorders.  He found that the Veteran's statements as to degree of limitations, when based on medical and objective findings of record, were not fully proportionate to the severity of the medically determinable impairments and severity.  He determined that the Veteran was able to occasionally lift and carry up to 20 lbs. and frequently 10 pounds, was able to stand/walk/sit 6 hours of an 8 hour day.  The examiner found that the Veteran was not disabled.

In a SSA Supplemental Pain Questionnaire, the Veteran reported constant pain of 5 or 6 on good days and 8-10 on bad days.  Fibromyalgia medications included Lyrica, Wellbutrin, and Flexural.  He reported that he would be in a zombie state and relinquish control of mental functions.

In a June 2013 SSA Medical Interrogatory Physical Impairment(s) report, the examiner found that fibromyalgia limitations were dizziness, because of which he was told not to ascend ladders/scaffolds and to avoid hazardous/heavy machinery.

In an April 2013 VA medical record, the Veteran reported that he had worked with First Advantage doing background checks, but that he took FMLA leave because of pain and problems concentrating.

During a July 2016 VA examination, the Veteran complained of widespread musculoskeletal pain.  He took Lyrica, which sometimes caused difficulty concentrating, but helped with pain.  The examiner found that the Veteran's symptoms were not refractory to therapy.  His symptoms included widespread musculoskeletal pain and headaches; there were tender points for pain present.  The examiner found that the frequency of fibromyalgia symptoms was more than one-third of the time.  The Veteran reported that in 2012, he was asked to leave his employment because his performance was not adequate; he attributed this to his fibromyalgia.  He reported sometimes having difficulty concentrating due to Lyrica.  The examiner found that the Veteran's fibromyalgia was as likely as not to make physically demanding work difficulty, but was not likely to prevent non-physical or sedentary employment.

The Veteran has also provided several lay statements.

In a June 2010 statement, the Veteran's wife C.H. reported that the Veteran "constantly can't do things like play with our child or help with simple tasks like lifting.  He has constant migraines that put him in bed.  His attitude is different...becomes angry quickly."  She also reported that his illness had affected his relationships and that the Veteran had trouble communicating due to confusion and memory loss; he also did not sleep well.   

In a June 2010 statement, the Veteran's friend J.L.O. reported that prior to diagnosis, the Veteran had appeared withdrawn, reported symptoms of "headaches the vague complaints of pain the moodiness and irritability complaints of not sleeping and stomach issues."  She also noted that "[t]o this day he continues to struggle with the pain, migraine headaches, insomnia, and gastroenterological problems."

In a July 2015 statement, the Veteran reported that he is in constant pain that increases throughout the day.  At the most frequent low level, he is able to focus enough to perform basic needs, at a higher level he is only able to rest, and at the highest level he passes out from the pain, which happens about once to twice a month.

The evidence shows that the Veteran's fibromyalgia symptoms are present more than one-third of the time, as found by the July 2016 VA examiner.  As such, the Board finds that a 20 percent disability rating is warranted.

Although the evidence demonstrates that the Veteran does have frequent pain, the condition was also responsive to medication and, consequently, was not refractory to therapy.  Without this, the next higher 40 percent disability level is not more nearly approximated.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Board further finds that to the extent that the Veteran has complaints of sleep and mood disturbance, as well as, loss of mental function control due to fibromyalgia, such symptoms are contemplated by his service-connected primary insomnia and adjustment disorder with mixed depression and anxiety.  Similarly, his reports of irritable bowel symptoms are contemplated by his service-connected chronic diarrhea.  His reported fibromyalgia related headaches are also contemplated by his service-connected headaches.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.

Giving the Veteran the benefit of the doubt, the Board finds that for the entire appeal period, his service-connected fibromyalgia warrants a 20 percent disability rating.  However, a disability rating in excess of 20 percent is not warranted.

IV. Chronic Diarrhea Claim

The Veteran contends that his chronic diarrhea warrants a compensable rating. 

A.  Applicable Law

When a disability is not listed in the rating schedule, such as is the case of chronic diarrhea, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Here, VA has found that the most analogous rating would be under Diagnostic Code 7319, for irritable colon syndrome.  Neither the Veteran, nor his representative, has indicated that a different diagnostic code would be more analogous.

The Veteran's chronic diarrhea has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 as irritable colon syndrome.  Under this code, a noncompensable rating is warranted when mild, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

B.  Factual Background and Analysis

In July 2010, the Veteran underwent a VA examination.  The Veteran reported diarrhea 2 times weekly, and the examiner indicated this frequency would be considered episodic.  The Veteran denied bloody diarrhea, weight loss, and abdominal pain.  He denied any treatment.  He reported vomiting 2-3 times monthly.  The examiner found no effects on activities of daily living and no significant occupational effects.  The examiner diagnosed him with chronic, intermittent diarrhea.

July 2010 VA medical record complained of loose stool every 2 to 3 days, followed by normal stool.  History of chronic intermittent diarrhea.  No other gastrointestinal complaints.

August 2010 VA gastroenterology consult noted bouts of intermittent loose watery diarrhea and constipation that started sometime in 2007.  The examiner noted reflux.  The Veteran reported cramping and lower abdominal spasms and then loose watery diarrhea at least twice a day most of the time, then sometimes he had 2-3 days without a bowel movement, and then had a large bowel movements.  He denied rectal bleeding or dark stools.  The provider determined that there had been changes in bowel habits over the past 3 years, with intermittent diarrhea/constipation with diarrhea being predominant, and that the Veteran had gastroesophageal reflux disease (GERD) not controlled by H2 blocker.   

In a September 1, 2010 VA medical record, the Veteran complained of diarrhea a couple times a week.  

In a later September 2010 VA medical record, the Veteran experienced bouts of intermittent loose watery diarrhea and constipation that started sometime in 2007.  He reported cramping and lower abdominal spasms and then loose watery diarrhea at least twice a day most of the time.  He sometimes had 2-3 days without a bowel movement, then had a large bowel movements.  The Veteran reported reflux for more than a year, and had been taking over the counter medication twice daily that helps but does not completely relieve the symptoms.  He reported cramping and lower abdominal spasms and then loose watery diarrhea at least twice a day most of the time.  He then sometimes he has 2-3 days without a bowel movement, then has a large bowel movement.  

A July 2016 VA examination documents that the Veteran reported diarrhea 3-4 times a day (it varied sometimes 1 sometimes 5), which was of a vegetable soup consistency.  He denied blood, abdominal pain, and weight loss.  The Veteran had no specific diagnosis, with no history of cancer or other gastrointestinal symptoms or conditions like colitis.  Continuous medication and/or surgical treatment was not required for control of the Veteran's intestinal condition.  The examiner found no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  The examiner opined that the Veteran's chronic diarrhea was unlikely to prevent or affect employment.

A compensable, 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The question before the Board is the frequency of episodes of bowel disturbances and abdominal distress

The Veteran's reports as to the severity and frequency of his chronic diarrhea are inconsistent.  In July 2010, he told his the July 2010 VA examiner that it occurred 2 times weekly without abdominal pain, and told a July 2010 VA medical provider he had loose stool every 2 to 3 days, with other gastrointestinal complaints.  In contrast, just one month later, he reported to the August 2010 VA medical provider that he had cramping and lower abdominal spasms and then loose watery diarrhea at least twice a day (rather than per week) most of the time.  The very next month, he reported to his VA medical provider, on September 1, 2010, that he only had diarrhea a couple times a week.  Later that same month, he reported cramping and lower abdominal spasms and then loose watery diarrhea at least twice a day most of the time.  After 2010, the VA medical records are silent as to complaints of, or treatment for, chronic diarrhea.  The July 2012 SSA Disability Determination Explanation examiner specifically found that the Veteran had nonsevere irritable bowel.  The next report regarding diarrhea of record was not until the July 2016 VA examination, at which time he reported diarrhea 3 to 4 times a day, without pain.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Given the above findings of inconsistent reports by the Veteran, the Board finds that his lay statements as to the frequency and severity of his chronic diarrhea are not credible.  

The July 2016 VA examiner found that the Veteran had no specific diagnosis, with no history of cancer or other gastrointestinal symptoms or conditions like colitis.  Continuous medication and/or surgical treatment was not required for control of the Veteran's intestinal condition.  The examiner found no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  Such findings are consistent with the initial reports of diarrhea in July 2010, as well as, the July 2012 SSA finding of non-severe irritable bowel, and some VA medical records.  Such findings are also consistent with the lack of any complaints of, or treatment for, chronic diarrhea for years following 2010.  Given such objective findings of mild symptoms, with disturbances of bowel function with possible occasional episodes of abdominal distress, the Board finds that no more than a noncompensable rating is warranted.

Compensable ratings based on frequent bowel disturbance with abdominal distress or more or less constant abdominal distress are not supported by the record.  The Board finds that abdominal distress is not supported by the credible evidence record, which includes multiple reports by the Veteran of no abdominal distress, over five years of seeking no treatment for a bowel disorder, though receiving treatment for other disorders from VA, and multiple medical professionals finding no abdominal distress.  

The Board notes that the Veteran has also reported symptoms of reflux in conjunction with his reports regarding diarrhea.  However, VA medical records make clear that the Veteran's reflux is due to nonservice-connected GERD, as they document multiple separate diagnoses of such disorder as distinct from his irritable bowel.  (VA medical records from February, April and October 2011; March 2012; April 2013; and May 2014).  The Board further notes that the Veteran's service-connected fibromyalgia also contemplates irritable bowel symptoms.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a compensable disability rating for chronic diarrhea is denied.  

V.  Extraschedular Consideration

The Board has also contemplated whether an extra-schedular rating is warranted, for either the right foot plantar warts or the bilateral pes planus.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected fibromyalgia, with the established criteria found in the respective rating schedule.  The fibromyalgia has now been rated as 20 percent disabling under Diagnostic Code 5025, for pain present more than one-third of the time and the refractory nature of medication.  The diagnostic code also contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  Furthermore, as noted above, to the extent that the Veteran has complaints of sleep and mood disturbance, as well as, loss of mental function control due to fibromyalgia, such symptoms are contemplated by his service-connected primary insomnia and adjustment disorder with mixed depression and anxiety.  Similarly, his reports of irritable bowel symptoms are contemplated by his service-connected chronic diarrhea.  His reported fibromyalgia related headaches are also contemplated by his service-connected headaches.  In fact, specific to fibromyalgia, the three levels of evaluation--10, 20, and 40 percent--were established to be consistent, in VA's judgment, with the clinical range of impairment of that condition.  See 61 Fed. Reg. 20438-03.  In sum, there are no additional symptoms that are not currently addressed by the rating schedule.

As to the chronic diarrhea disability, the rating criteria contemplates the basis of "bowel function," "bowel disturbance," and "abdominal distress."  As such, there are no additional symptoms that are not currently addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Moreover, the rating schedule more generally was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home.  See 38 C.F.R. § 4.10.

Finally, the Board notes that the Veteran is service-connected for multiple disabilities.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181(1998), there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability insofar as they impact the disability picture of the disabilities on appeal. 

Finally, the Board notes that the Veteran is service-connected for other disabilities, including primary insomnia and adjustment disorder with mixed depression and anxiety.  However, referral for extraschedular consideration has not been argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Even if it was argued or raised, after applying the benefit of the doubt in this case, there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability or solely to a nonservice-connected disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted 


ORDER

Subject the laws and regulations governing the award of monetary benefits, entitlement to an initial disability rating of 20 percent, and no higher, for fibromyalgia, is granted.

An initial, compensable disability rating for chronic diarrhea is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record, including the Veteran's lay statements and VA medical records, such as an April 2013 report of not working due to pain and problems concentrating.  

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  On remand, the AOJ must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The July 2016 VA examiner found that the Veteran did not suffer from characteristic prostrating attacks, but did not explain how he reached such a conclusion.  As such, an addendum medical opinion should be obtained to explain such determination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

While on remand, the RO should obtain any unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate any unassociated VA medical record with the claims file.

2.  Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  After the above development has been accomplished, have the July 2016 VA examiner provide an addendum medical opinion as to the headaches claim.  If the July 2016 VA examiner is unavailable, another appropriate examiner should provide the requested medical opinion.  The claims file and a copy of this REMAND must be made available to the VA medical opinion provider for review.  The need for a new VA examination is left to the discretion of the VA medical opinion provider requested to provide the medical opinion.  If a new VA examination is obtained, all indicated studies should be performed, and all manifestations of the current disability should be described in detail.  

The VA medical opinion provider should describe the nature and severity of the Veteran's migraine headaches, to specifically include an explanation on how he reached such determinations, especially with regards to the presence of characteristic prostrating attacks. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


